Title: From Alexander Hamilton to Thomas Y. How, 3 July 1799
From: Hamilton, Alexander
To: How, Thomas Y.


Sir
New York July 3. 1799

It gave me pleasure to learn from Col Ogden that it would probably not be incompatible with your views or inclination to accept the appointment of Secy to the Inspector General. I regret that this place will at present offer to you only the pay & emoluments without the rank of Captain. It will be my endeavour to render it more advantageous but of the success of that endeavour I cannot be certain.
In saying this to you, which I think necessary by way of information, I do not forget that the motives which may induce your acceptance will have a character far more laudable than can arise from considerations of recompence. I trust they will not miss their aim; while on my part I anticipate real advantages from your talents & work.
With great esteem   I am sir   Yr Obed Ser
Thomas Y Howe Es
